ICJ_109_UseOfForce_SCG_ITA_1999-06-02_ORD_01_NA_05_FR.txt. 502

DÉCLARATION DE M. GAJA
{Traduction ]

Je souscris à l'ordonnance rendue par la Cour sous tous ses aspects,
mais je crois devoir exposer un peu plus longuement les raisons pour les-
quelles il a été décidé de ne pas rayer la présente espèce du rôle.

En vertu de l’article 38, paragraphe 5, du Règlement de la Cour, une
affaire ne doit pas être inscrite au rôle général de la Cour quand l’Etat
demandeur s’appuie exclusivement sur l’éventuelle application de la doc-
trine du forum prorogatum jusqu'à ce que l'Etat défendeur accepte la
compétence de la Cour aux fins de l'affaire. Au cas où une affaire de ce
type aurait néanmoins été inscrite au rôle, ce paragraphe 5 de l’article 38
du Règlement impose implicitement de la rayer. Il doit en être de même
quand l’Etat demandeur table sur une base de compétence qui est mani-
festement inexistante. C’est ce que la Cour a fait — justement à mon avis
— dans les ordonnances qu'elle a rendues parallèlement dans les affaires
de la Licéité de l'emploi de la force ( Yougoslavie c. Espagne) et Licéité
de l'emploi de la force ( Yougoslavie c. Etats-Unis d'Amérique).

J'en viens à présent a la situation dans laquelle le demandeur invoque
une clause juridictionnelle figurant dans un traité, mais n’a pas prouvé
qu'il existe un lien raisonnable entre le différend soumis à la Cour et le
traité énoncant ladite clause. L'affaire ne me semble analogue à celles que
J'évoque ci-dessus qu’au cas où il ne serait pas possible d'établir un tel
lien aux stades ultérieurs de la procédure. Quand, au contraire, on peut
imaginer qu'un tel lien raisonnable soit ultérieurement établi, rayer
laffaire du rôle serait une solution trop radicale. I] faudrait par consé-
quent donner à l'Etat demandeur l’occasion de développer sa position
dans un mémoire — que ses arguments soient ou non valables.

Dans l'intérêt même de la justice, cette façon de procéder paraît préfe-
rable parce qu'elle permet à la Cour d'établir la vérité quand les alléga-
tions portent sur un acte illicite aussi grave que le génocide.

En l'occurrence, le point de départ de la solution est que, comme la
majorité des membres de la Cour l’ont estimé en statuant sur les exceptions
préliminaires dans l'affaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (C.L.J. Recueil 1996, p. 616,
par. 32), la convention sur le génocide impose aux Etats qui y sont parties
l'obligation de ne pas commettre de génocide. I] me paraît clair qu'au cas où
des organismes publics participeraient à un génocide, l'Etat serait coupable
d'un manquement flagrant à l'obligation qui lui incombe de prévenir le
génocide, comme il est prescrit à l’article premier de la convention.

(Signé) Giorgio GAIA.

25
